DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on June 10, 2021, amendments to the claims have been acknowledged. New claims 5 and 6 are added. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al., (US 20140370367). 
Regarding claims 1 and 3, Higuchi discloses a battery including a stack of a plurality of laminated type cells each covered with a laminate film, each of which is equipped with electrode tabs serving as a positive terminal and a negative terminal, respectively each of the electrode tabs having a base end leading to a body of the corresponding cells ([0008]/[0045]). The battery assembly (81) includes the cells (83) each of which is implemented by a laminated-type cell, each of the cells (83) is made up of a flexible flattened casing formed by a pair of laminated films. Each of the cells (83) has a pair of electrode tabs (84/85) extending outward from the cell body ([0080], see also figs.12 and 13). Examiner notes that electrode tabs (84/85) reads on the claimed lead tab lead out of a laminate film casing. Higuchi further discloses the electrode tabs 84 and 85 of all the cells 83 are classified into the first electrode tabs T1 and the second electrode tabs T2. The first electrode tabs T1 are the electrode tabs 86 of every adjacent two of the cells 83.  The second electrode tabs T2 are the electrode tabs 84 and 85 of the cells [0135]. 
Higuchi further discloses a battery holder (82) fastened to the battery assembly (81) as a bus bar holder [0008]/ [0080]. The battery holder 82/ bus bar holder have the bus bars 94 arrayed in the stacked direction of the cells 82 on either side of the assembled battery module 11 [0154]. Examiner notes that the bus bar holder/ battery holder (82) reads on the claimed coupling assisting member. 
 Higuchi further discloses the battery holder (82) includes  bus bars (94), which includes (94a, 94b, 94c, 94d and 94e), the bus bars (94) are electrically connected to the positive and negative electrode tabs  [0090]- [0091]-[0092], see also fig.13 below. Examiner notes the bus bars 94a-94e reads on the claimed conductive plate member.  
Higuchi does not disclose a vibration transmission ratio changing bend is provided on the lead tab. However, examiner notes that the phrase “a vibration transmission ratio” is functional language and does not define a structure, functional language holds no patentable weight.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). See also MPEP § 2114.
Notwithstanding, Higuchi discloses electrode tabs 84 and 85 [0105], see also fig. 18, the tabs 84 and 85 (T1 and T2) are bent and make contact with the bus bars 94. 
Higuchi further discloses, the battery holder 82, serves as a bus bar holder to have the bus bars 94 arrayed in the stacked direction of the cells 82 on either side of the assembled battery module 11. The bus bars 94 are cantilevered by the battery holder 82 and welded at tip portions thereof to the positive electrode tabs 84 or the negative electrode tabs 85 [0154]. The bus bars 94a are fixed to the battery the holder 82 (coupling assisting member), and lead tab (84/85, T2) follows and makes contact with the bus bars 94a and the coupling assisting member (battery holder 82 where bus bars 94a are fixed).   (CLAIMS 1 AND 3) 

    PNG
    media_image1.png
    408
    616
    media_image1.png
    Greyscale

Higuchi et al., figure 12 

    PNG
    media_image2.png
    598
    610
    media_image2.png
    Greyscale

Higuchi et al., figure 13

    PNG
    media_image3.png
    414
    605
    media_image3.png
    Greyscale

Higuchi et al., figure 18
Regarding claims 5 and 6, modified Higuchi discloses all of the limitations as set forth above in claims 1 and 3. Modified Higuchi further discloses the battery holder (82) is equipped with a first retainer (91) and a second retainer (92), the first retainer (91) has three bus bars (94), which includes (94a, 94b, 94c), the second retainer (92) has three bus bars (94d and 94e),   ([0090]- [0091]-[0092]). Examiner notes that the first and second retainer (91)/ (92) reads on the claimed conductive plate member fixing portion. See also fig.13 the conductive plate member fixing portion (first and second retainers 91 and 92) that fixes the conductive plate member (bus bars 94a-94e). (CLAIMS 5 & 6)
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al., (US 20140370367), as applied to claims 1 and 3 above, and further in view of Kanai et al., (US 20090208828).
Regarding claims 2 and 4, Higuchi discloses all of the limitations as set forth above in claims 1 and 3.  Higuchi does not disclose where the coupling assisting member (bus bar holder/ battery holder 82) includes a guide plate that forms the vibration transmission ratio changing 
It would have been obvious to one having ordinary skill in the art to include the pressure contact member 60 (guide plate) of Kanai to the bus bar holder/ battery holder (82) (coupling assisting member) of Higuchi, in order to reduce vibrations placed on the tabs (84/85).   Therefore modified Higuchi discloses a contact member 60 (guide plate) that forms a bend on the tabs (84/85). (CLAIMS 2 AND 4)

    PNG
    media_image4.png
    393
    671
    media_image4.png
    Greyscale

Kanai et al., figure 8

    PNG
    media_image5.png
    171
    564
    media_image5.png
    Greyscale

Kanai et al., figure 11b

Response to Arguments
Applicant's arguments filed June 10, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that the bent portions do not follow or make contact with the coupling assisting member, applicant further asserts that bent portions 86/87 do not follow the different bus bars 94/contact plate 99, since the bent portions are bent before making contact. 
Applicant assertion is not persuasive.  The bent portions 86/87 need not follow the different bus bars 94/contact plate 99, as the bent portions follows and makes contact with the coupling assisting member, is not claimed. Amended claim 1 recites “where the lead tab follows and makes contact with the coupling assisting member”. The battery holder/bus bar holder 82 reads on the claimed coupling assisting member. The coupling assisting member includes the bus bars 94, the lead tab T2 (84 and 85) follows and makes contact with the bus bars 94a and 94c (which are fixed to the coupling assisting member).  Therefore the leads follows and makes contact with the coupling assistance member.  So even if the bent portions 86 and 87 are bent before making contact with the bus bars, the lead tabs (T2) follows and makes contact with the coupling assisting member (bus bars 94 and the bus bar holder 82), as claimed. 
Applicant further asserts that Higuchi fails to disclose “a vibration transmission ratio changing bend, where the lead tab follows and makes contact with the coupling assisting member, is provided on the lead tabs. Examiner notes that the phrase “a vibration transmission ratio” is functional language and does not define a structure, functional language holds no patentable weight.   Examiner further notes that “bend” is interpreted as “any change of direction”. Higuchi discloses the electrode tabs 84 and 85 [0105]. See figure 18 of Higuchi the tabs 84 and 85 (T1 and T2) are connected to the bus bars 94 in areas where the direction of the tab has been changed. 
Applicant further asserts Kanai discloses that its pressure contact member 60 is formed of an elastic member (e.g. urethane foam, rubber or the like). One of ordinary skill would not have modified the references to include the pressure contact member 60 in the battery holder 82 of Higuchi, which is made of synthetic resin.
Applicant’s assertion is not persuasive. Kanai discloses the cell holder 55 may be formed of resin moldings [0057]. Pressure contact member 60 is formed of an elastic member such as, for example, urethane foam, rubber or the like, so that it presses the vicinity of electrode tab 25 of each battery cell 20A or 20B by repulsive force generated by elastic deformation, and also due to its elasticity it absorbs vibrations and impacts from without [0061].  Kanai discloses the use of a resin battery holder and an elastic member pressure contact member. 
It would have been obvious to one having ordinary skill in the art to include the pressure contact member 60 (guide plate) of Kanai to the bus bar holder/ battery holder (82) (coupling assisting member) of Higuchi, in order to reduce vibrations placed on the tabs (84/85).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/
Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722